Title: To Benjamin Franklin from [Charles Norris and Thomas Leech], 1 October 1761
From: Norris, Charles,Leech, Thomas
To: Franklin, Benjamin


          
            I. N.
            Octr. 1. 1761
          
          We have now to Acquaint You that by a Resolve of the House of Assembly of this Province the last week We were Ordered Imediately to draw on You for the Parliamentary Grant Allotted for this Province by the Lords of the Treasury for the 1758. And We are now preparing the Bills of Exchange and Geting all things in readiness for that purpose.
          We are in Behalf of the Trustees Your assured Friends
          
            To Benja: Franklin Esqr
          
          
            Sent 2 to New York—1 of which Suppose went per Pacquet. 1 to Hollyhead per Brig Sally Capt. Hervey Oct. 17. 1761 Sent I:Ns. Letters to B.F and R.C per ditto.
          
        